Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 (the Act) For the quarterly period ended March 31, 2008 [ ] Transition Report Pursuant to Section 13 or 15(d) of the Act For the transition period from to Commission File Number 000-50258 Belrose Capital Fund LLC (Exact Name of Registrant as Specified in Its Charter) Delaware 04-3613468 (State of Organization) (I.R.S. Employer Identification No.) The Eaton Vance Building 255 State Street Boston, Massachusetts (Address of Principal Executive Offices) (Zip Code) Registrants Telephone Number, Including Area Code: 617-482-8260 None (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. (See definition of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Act). Large Accelerated Filer X Accelerated Filer Non-Accelerated Filer Smaller Reporting Company Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes No X 1 Belrose Capital Fund LLC Index to Form 10-Q PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited). 3 Condensed Consolidated Statements of Assets and Liabilities as of March 31, 2008 and December 31, 2007 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2008 and 4 Condensed Consolidated Statements of Changes in Net Assets for the Three Months Ended March 31, 2008 and the Year Ended December 31, 2007 6 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2008 and 7 Financial Highlights for the Three Months Ended March 31, 2008 and the Year Ended December 31, 2007 9 Notes to Condensed Consolidated Financial Statements as of March 31, 2008 10 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations (MD&A). 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 19 Item 4. Controls and Procedures. 21 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 22 Item 1A. Risk Factors. 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 22 Item 3. Defaults Upon Senior Securities. 22 Item 4. Submission of Matters to a Vote of Security Holders. 22 Item 5. Other Information. 22 Item 6. Exhibits. 22 SIGNATURES 24 EXHIBIT INDEX 25 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements. BELROSE CAPITAL FUND LLC Condensed Consolidated Statements of Assets and Liabilities (Unaudited) March 31, 2008 December 31, 2007 Assets: Investment in Belvedere Capital Fund Company LLC (Belvedere Company) $ 1,692,308,983 $ 1,899,517,238 Investment in Partnership Preference Units 94,822,482 102,927,277 Investment in Real Estate Joint Ventures 148,512,028 148,952,820 Investment in Wholly Owned Properties 167,717,676 167,650,000 Affiliated investment 1,256,033 740,854 Total investments $ 2,104,617,202 $ 2,319,788,189 Cash 4,211,917 6,847,717 Distributions and interest receivable 462,584 362,605 Interest receivable from affiliated investment 3,573 12,491 Swap interest receivable - 27,849 Other assets 1,436,694 1,430,520 Total assets $ 2,110,731,970 $ 2,328,469,371 Liabilities: Loan payable  Credit Facility $ 419,500,000 $ 417,500,000 Mortgage notes payable 86,704,582 86,951,932 Payable for Fund Shares redeemed 1,000,000 - Open interest rate swap agreements, at value 6,670,526 1,026,870 Payable to affiliate for investment advisory and administrative fees 405,883 429,781 Payable to affiliate for distribution and servicing fees 377,016 594,811 Other accrued expenses: Swap interest expense 576,601 - Interest expense 412,214 440,944 Other expenses and liabilities 1,399,231 1,355,223 Total liabilities $ 517,046,053 $ 508,299,561 Net assets $ 1,593,685,917 $ 1,820,169,810 Shareholders capital $ 1,593,685,917 $ 1,820,169,810 Shares outstanding (unlimited number of shares authorized) 14,363,261 14,573,940 Net asset value and redemption price per share $ 110.96 $ 124.89 See notes to unaudited condensed consolidated financial statements 3 BELROSE CAPITAL FUND LLC Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, 2008 March 31, 2007 Investment Income: Dividends allocated from Belvedere Company (net of foreign taxes, $33,959 and $26,791, respectively) $ 8,486,184 $ 9,201,900 Interest allocated from Belvedere Company 98,042 48,632 Security lending income allocated from Belvedere Company, net 33,295 8,420 Expenses allocated from Belvedere Company (2,625,100) (2,887,627) Net investment income allocated from Belvedere Company $ 5,992,421 $ 6,371,325 Rental income from Wholly Owned Properties 4,053,891 3,276,437 Distributions from Partnership Preference Units 1,965,703 1,749,297 Net investment income from Real Estate Joint Ventures 1,272,247 1,713,422 Interest 1,051 1,432 Interest allocated from affiliated investment 33,776 66,976 Expenses allocated from affiliated investment (3,860) (6,251) Total investment income $ 13,315,229 $ 13,172,638 Expenses: Investment advisory and administrative fees $ 1,639,225 $ 1,698,162 Distribution and servicing fees 788,140 920,417 Interest expense on Credit Facility 4,193,972 5,309,208 Interest expense on mortgage notes 1,222,860 833,317 Expenses of Wholly Owned Properties 1,370,518 1,407,972 Custodian and transfer agent fee 27,691 24,340 Miscellaneous 275,694 176,759 Total expenses $ 9,518,100 $ 10,370,175 Deduct  Reduction of investment advisory and administrative fees 412,361 473,150 Net expenses $ 9,105,739 $ 9,897,025 Net investment income $ 4,209,490 $ 3,275,613 See notes to unaudited condensed consolidated financial statements 4 BELROSE CAPITAL FUND LLC Condensed Consolidated Statements of Operations (Continued) (Unaudited) Three Months Ended March 31, 2008 March 31, 2007 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions in Belvedere Company (investments and foreign currency) (identified cost basis) $ 1,719,989 $ 15,818,224 Investment transactions in Partnership Preference Units (identified cost basis) 1,366 8,678 Investment transactions in Real Estate Joint Ventures - (38,531) Interest rate swap agreements (391,009) 626,562 Net realized gain $ 1,330,346 $ 16,414,933 Change in unrealized appreciation (depreciation)  Investments in Belvedere Company (investments and foreign currency) (identified cost basis) $ (167,624,414) $ (19,834,227) Investments in Partnership Preference Units (identified cost basis) (7,938,560) 355,058 Investments in Real Estate Joint Ventures (455,975) 2,008,099 Investments in Wholly Owned Properties - 2,804,710 Interest rate swap agreements (5,673,469) (1,239,273) Net change in unrealized appreciation (depreciation) $ (181,692,418) $ (15,905,633) Net realized and unrealized gain (loss) $ (180,362,072) $ 509,300 Net increase (decrease) in net assets from operations $ (176,152,582) $ 3,784,913 Amounts include net realized gain from redemptions in-kind of $6,460,509 and $14,929,978, respectively. Amounts represent net interest earned (incurred) in connection with interest rate swap agreements (Note 7). See notes to unaudited condensed consolidated financial statements 5 BELROSE CAPITAL FUND LLC Condensed Consolidated Statements of Changes in Net Assets (Unaudited) Three Months Ended Year Ended March 31, 2008 December 31, 2007 Increase (Decrease) in Net Assets: From operations  Net investment income $ 4,209,490 $ 13,144,917 Net realized gain from investment transactions, foreign currency transactions and interest rate swap agreements 1,330,346 76,813,580 Net change in unrealized appreciation (depreciation) of investments, foreign currency and interest rate swap agreements (181,692,418) (23,393,716) Net increase (decrease) in net assets from operations $ (176,152,582) $ 66,564,781 Transactions in Fund Shares  Net asset value of Fund Shares issued to Shareholders in payment of distributions declared $ 9,004,634 $ 11,132,632 Net asset value of Fund Shares redeemed (33,149,462) (127,098,588) Net decrease in net assets from Fund Share transactions $ (24,144,828) $ (115,965,956) Distributions  Distributions to Shareholders $ (26,186,483) $ (29,876,160) Total distributions $ (26,186,483) $ (29,876,160) Net decrease in net assets $ (226,483,893) $ (79,277,335) Net assets: At beginning of period $ 1,820,169,810 $ 1,899,447,145 At end of period $ 1,593,685,917 $ 1,820,169,810 See notes to unaudited condensed consolidated financial statements 6 BELROSE CAPITAL FUND LLC Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended Increase (Decrease) in Cash: March 31, 2008 March 31, 2007 Cash Flows From Operating Activities  Net increase (decrease) in net assets from operations $ (176,152,582) $ 3,784,913 Adjustments to reconcile net increase (decrease) in net assets from operations to net cash flows provided by (used in) operating activities  Net investment income allocated from Belvedere Company (5,992,421) (6,371,325) Net investment income from Real Estate Joint Ventures (1,272,247) (1,713,422) Capital contributions to Real Estate Joint Venture - (1,200,000) Distributions of earnings from Real Estate Joint Ventures 1,257,064 1,136,280 Interest received from advances to Real Estate Joint Venture - 64,902 Increase in affiliated investment (515,179) (4,681,292) (Increase) decrease in distributions and interest receivable (99,979) 30 (Increase) decrease in interest receivable from affiliated investment 8,918 (14,574) Decrease in interest receivable for open swap agreements 49,202 40,454 Increase in other assets (6,174) (65,002) Decrease in payable to affiliate for investment advisory and administrative fees (23,898) (388) Decrease in payable to affiliate for distribution and servicing fees (217,795) (11,724) Increase in interest payable for open swap agreements 576,601 446,708 Increase (decrease) in accrued interest and other accrued expenses and liabilities 15,278 (636,031) Increases in Partnership Preference Units - (4,581) Decreases in Partnership Preference Units 167,601 168,750 Improvements to Wholly Owned Property (67,676) (16,767) Decrease in investment in Belvedere Company 16,000,000 - Payment for interest rate swap agreement (51,166) - Net interest earned (incurred) on interest rate swap agreements (391,009) 626,562 Net realized gain from investment transactions, foreign currency transactions and interest rate swap agreements (1,330,346) (16,414,933) Net change in unrealized (appreciation) depreciation of investments, foreign currency and interest rate swap agreements 181,692,418 15,905,633 Net cash flows provided by (used in) operating activities $ 13,646,610 $ (8,955,807) Cash Flows From Financing Activities  Proceeds from Credit Facility $ 2,000,000 $ 58,000,000 Repayments of Credit Facility - (31,000,000) Repayments of mortgage note (247,350) (243,856) Payments for Fund Shares redeemed (853,211) (1,202,583) Distributions paid to Shareholders (17,181,849) (18,743,528) Net cash flows provided by (used in) financing activities $ (16,282,410) $ 6,810,033 Net decrease in cash $ (2,635,800) $ (2,145,774) Cash at beginning of period $ 6,847,717 $ 5,356,436 Cash at end of period $ 4,211,917 $ 3,210,662 See notes to unaudited condensed consolidated financial statements 7 BELROSE CAPITAL FUND LLC Condensed Consolidated Statements of Cash Flows (Continued) (Unaudited) Three Months Ended March 31, 2008 March 31, 2007 Supplemental Disclosure and Non-cash Operating and Financing Activities  Interest paid on loan  Credit Facility $ 4,222,702 $ 5,199,032 Interest paid on mortgage notes $ 1,196,517 $ 811,327 Interest received on swap agreements, net $ (234,794) $ (1,113,724) Reinvestment of distributions paid to Shareholders $ 9,004,634 $ 11,132,632 Market value of securities distributed in payment of redemptions $ 31,296,251 $ 14,607,254 Swap interest receivable assumed in conjunction with the purchase of the interest rate swap agreement $ 21,353 $ - See notes to unaudited condensed consolidated financial statements 8 BELROSE CAPITAL FUND LLC Financial Highlights (Unaudited) Three Months Ended Year Ended March 31, 2008 December 31, 2007 Net asset value  Beginning of period $ 124.890 $ 122.620 Income (loss) from operations Net investment income $ 0.290 $ 0.872 Net realized and unrealized gain (loss) (12.410) 3.328 Total income (loss) from operations $ $ Distributions Distributions to Shareholders $ (1.810) $ (1.930) Total distributions $ $ Net asset value  End of period $ $ Total Return (9.74)% 3.47% Ratios as a percentage of average net assets Investment advisory and administrative fees, distribution and servicing fees and other operating expenses 1.17% 1.12% Interest and other borrowing costs 1.03% 1.18% Expenses of Wholly Owned Properties 0.67% 0.50% Total expenses 2.87% 2.80% Net investment income 1.03% 0.69% Ratios as a percentage of average gross assets Investment advisory and administrative fees, distribution and servicing fees and other operating expenses 0.82% 0.83% Interest and other borrowing costs 0.72% 0.87% Expenses of Wholly Owned Properties 0.47% 0.37% Total expenses 2.01% 2.07% Net investment income 0.72% 0.51% Supplemental Data Net assets, end of period (000s omitted) $ 1,593,686 $ 1,820,170 Portfolio turnover of Tax-Managed Growth Portfolio 0% 2% (1) Calculated using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. (3) Not annualized. (4) Includes the expenses of Belrose Capital Fund LLC (Belrose Capital) and Belrose Realty Corporation (Belrose Realty). Does not include expenses of Belrose Realty's Wholly Owned Properties. (5) Includes Belrose Capital's share of Belvedere Capital Fund Company LLC's (Belvedere Company) allocated expenses, including those expenses allocated from Tax-Managed Growth Portfolio. (6) Ratios do not include net interest earned or incurred in connection with interest rate swap agreements. Had such amounts been included, ratios would have been lower or higher. (7) Represents expenses incurred by Belrose Realty's Wholly Owned Properties. (8) Average gross assets means the average daily amount of the value of all assets of Belrose Capital (including Belrose Capital's interest in Belvedere Company and Belrose Capital's ratable share of the assets of its direct and indirect subsidiaries, real estate joint ventures and co-owned real property investments, if any), without reduction by any liabilities. (9) Annualized. (10) Excludes the value of portfolio securities contributed or distributed as a result of in-kind shareholder transactions. The total turnover rate of Tax-Managed Growth Portfolio including in-kind contributions and distributions was 1% and 6% for the three months ended March 31, 2008 and for the year ended December 31, 2007, respectively. (11) Amounts to less than 1%. See notes to unaudited condensed consolidated financial statements 9 BELROSE CAPITAL FUND LLC as of March 31, 2008 Notes to Condensed Consolidated Financial Statements (Unaudited) 1 Basis of Presentation The condensed consolidated interim financial statements of Belrose Capital Fund LLC (Belrose Capital) and its subsidiaries (collectively, the Fund) have been prepared, without audit, in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, certain information and footnote disclosures normally included in annual financial statements prepared in accordance with GAAP have been condensed or omitted as permitted by such rules and regulations. All adjustments, consisting of normal recurring adjustments, have been included. Management believes that the disclosures are adequate to present fairly the financial position, results of operations, cash flows and financial highlights as of the dates and for the periods presented. It is suggested that these interim financial statements be read in conjunction with the financial statements and the notes thereto included in the Funds latest annual report on Form 10-K. Results for interim periods are not necessarily indicative of those to be expected for the full fiscal year. The condensed consolidated statement of assets and liabilities at December 31, 2007 and the condensed consolidated statement of changes in net assets and the financial highlights for the year then ended have been derived from the December 31, 2007 audited financial statements but do not include all of the information and footnotes required by GAAP for complete financial statements as permitted by the instructions to Form 10-Q and Article 10 of Regulation S-X. 2 Recently Issued Accounting Pronouncements In March 2008, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standards (SFAS) No. 161, Disclosures about Derivative Instruments and Hedging Activities - an amendment of FASB Statement No. 133. SFAS No. 161 requires enhanced disclosures about an entitys derivative and hedging activities including qualitative disclosures about the objectives and strategies for using derivative instruments, and quantitative disclosures about fair value amounts as well as gains and losses on derivative instruments. SFAS No. 161 is effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008. Management is currently evaluating the impact the adoption of SFAS No. 161 will have on the Funds financial statement disclosures. 3 Fair Value Hierarchy The Fund adopted SFAS No. 157, Fair Value Measurements, on January 1, 2008 as required. SFAS No. 157 establishes a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three levels of the fair value hierarchy under SFAS No. 157 are described below. 10 Basis of Fair Value Measurement Level 1  Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities; Level 2  Quoted prices in markets that are not considered to be active or financial instruments for which all significant inputs are observable, either directly or indirectly; Level 3  Prices or valuations that require inputs that are both significant to the fair value measurement and unobservable. In determining the fair value of its investments, the Fund uses appropriate valuation techniques based on available inputs. In accordance with SFAS No. 157, the Fund maximizes its use of observable inputs and minimizes the use of unobservable inputs when measuring fair value. Accordingly, when available, the Fund measures fair value using Level 1 inputs because they generally provide the most reliable evidence of fair value. If market data is not readily available, fair value is based upon other significant unobservable inputs such as inputs that reflect the Funds own assumptions. As required by SFAS No. 157, investments valued using unobservable inputs are classified to the lowest level of any input that is most significant to the valuation. Thus, a valuation may be classified in Level 3 even though there may be significant inputs that are readily observable. The Funds investment in Belvedere Capital Fund Company LLC (Belvedere Company) and Cash Management Portfolio (Cash Management) are classified within Level 1 of the fair value hierarchy. Interest rate swap agreements are classified within Level 2 of the fair value hierarchy while the Funds real estate investments are classified within Level 3 of the fair value hierarchy. The Funds assets classified as Level 3 as of March 31, 2008 represent approximately 19.5% of the Funds total assets. The following table presents for each of the hierarchy levels, the Funds assets and liabilities that are measured at fair value as of March 31, 2008. Fair Value Me asurements at March 31, 2008 Description March 31, 2008 Level 1 Level 2 Level 3 Assets Investment in Belvedere Company $ 1,692,308,983 $ 1,692,308,983 $ - $ - Partnership Preference Units 94,822,482 - - 94,822,482 Real Estate Joint Ventures 148,512,028 - - 148,512,028 Wholly Owned Properties 167,717,676 - - 167,717,676 Short-Term Investment 1,256,033 1,256,033 - - Total $ 2,104,617,202 $ 1,693,565,016 $ - $ 411,052,186 Liabilities Interest Rate Swap Agreements $ 6,670,526 $ - $ 6,670,526 $ - Total $ 6,670,526 $ - $ 6,670,526 $ - The following table presents the changes in the Level 3 fair value category for the three months ended March 31, 2008. The Fund classifies investments in Level 3 of the fair value hierarchy when there is reliance on at least one significant unobservable input to the fair value measurement. In accordance with SFAS No. 157, the Funds real estate investments are considered Level 3 investments. 11 Level 3 Fair Value Measurements Partnership Preference Real Estate Wholly Owned Units Joint Ventures Properties Total Beginning Balance as of January 1, 2008 $ 102,927,277 $ 148,952,820 $ 167,650,000 $ 419,530,097 Net realized gain 1,366 - - 1,366 Net change in unrealized appreciation (depreciation) (7,938,560) (455,975) - (8,394,535) Net purchases (sales) (167,601) - 67,676 (99,925) Net investment income - 1,272,247 - 1,272,247 Other - (1,257,064) - (1,257,064) Net transfers in and/or out of Level 3 - Ending Balance as of March 31, 2008 $ 94,822,482 $ 148,512,028 $ 167,717,676 $ 411,052,186 Net change in unrealized appreciation (depreciation) from investments still held at March 31, 2008 $ (7,937,300) $ (455,975) $ - $ (8,393,275) (1) Represents net investment income recorded in accordance with the equity method. (2) Represents distributions of earnings recorded in accordance with the equity method. 4 Investment Transactions The following table summarizes the Funds investment transactions, other than short-term investments, for the three months ended March 31, 2008 and 2007: Three Months Ended Investment Transactions March 31, 2008 March 31, 2007 Decreases in investment in Belvedere Company $ 47,296,251 $ 14,607,254 Increases in Partnership Preference Units $ - $ 4,581 Decreases in Partnership Preference Units $ 167,601 $ 168,750 Increase in investment in Real Estate Joint Ventures $ - $ 1,200,000 Decreases in investment in Real Estate Joint Ventures $ 1,257,064 $ 1,201,182 5 Indirect Investment in the Portfolio The following table summarizes the Funds investment in Tax-Managed Growth Portfolio (the Portfolio) through Belvedere Company for the three months ended March 31, 2008 and 2007, including allocations of income, expenses and net realized and unrealized gains (losses) for the respective periods then ended: Three Months Ended March 31, 2008 March 31, 2007 Belvedere Companys interest in the Portfolio $ 13,119,762,086 $ 14,582,219,042 The Funds investment in Belvedere Company $ 1,692,308,983 $ 1,922,317,729 Income allocated to Belvedere Company from the Portfolio $ 66,760,998 $ 70,744,130 Income allocated to the Fund from Belvedere Company $ 8,617,521 $ 9,258,952 Expenses allocated to Belvedere Company from the Portfolio $ 15,190,813 $ 16,470,855 Expenses allocated to the Fund from Belvedere Company $ 2,625,100 $ 2,887,627 Net realized gain from investment transactions and foreign currency transactions allocated to Belvedere Company from the Portfolio $ 13,284,076 $ 122,914,854 12 Three Months Ended March 31, 2008 March 31, 2007 Net realized gain from investment transactions and foreign currency transactions allocated to the Fund from Belvedere Company $ 1,719,989 $ 15,818,224 Net change in unrealized appreciation (depreciation) of investments and foreign currency allocated to Belvedere Company from the Portfolio $ (1,300,661,962) $ (150,839,988) Net change in unrealized appreciation (depreciation) of investments and foreign currency allocated to the Fund from Belvedere Company $ (167,624,414) $ (19,834,227) (1) As of March 31, 2008 and 2007, the value of Belvedere Companys interest in the Portfolio represents 74.5% and 73.3% of the Portfolios net assets, respectively. (2) As of March 31, 2008 and 2007, the Funds investment in Belvedere Company represents 12.9% and 13.2% of Belvedere Companys net assets, respectively. (3) Expenses allocated to the Fund from Belvedere Company represent: Three Months Ended March 31, 2008 March 31, 2007 Expenses allocated from the Portfolio $ 1,960,314 $ 2,153,231 Servicing fee $ 649,470 $ 718,828 Operating expenses $ 15,316 $ 15,568 A summary of the Portfolios Statement of Assets and Liabilities at March 31, 2008, December 31, 2007 and March 31, 2007 and its operations for the three months ended March 31, 2008, for the year ended December 31, 2007 and for the three months ended March 31, 2007 follows: March 31, 2008 December 31, 2007 March 31, 2007 Investments, at value $ 17,650,169,693 $ 19,936,263,306 $ 19,937,460,086 Other assets 56,841,937 43,955,996 37,893,469 Total assets $ 17,707,011,630 $ 19,980,219,302 $ 19,975,353,555 Collateral for securities loaned $ 94,532,436 $ 107,661,941 $ 73,078,289 Management fee payable 6,296,266 7,154,208 7,081,409 Other liabilities 1,254,240 1,241,923 702,785 Total liabilities $ 102,082,942 $ 116,058,072 $ 80,862,483 Net assets $ 17,604,928,688 $ 19,864,161,230 $ 19,894,491,072 Total investment income $ 89,568,864 $ 404,322,644 $ 96,544,634 Investment adviser fee $ 19,484,900 $ 87,681,000 $ 21,767,375 Other expenses 800,316 3,023,904 714,355 Total expense reductions (12) (124) (89) Net expenses $ 20,285,204 $ 90,704,780 $ 22,481,641 Net investment income $ 69,283,660 $ 313,617,864 $ 74,062,993 Net realized gain from investment transactions and foreign currency transactions 44,806,471 891,474,938 189,585,596 Net change in unrealized appreciation (depreciation) of investments and foreign currency (1,777,809,047) (239,534,188) (228,797,508) Net increase (decrease) in net assets from operations $ (1,663,718,916) $ 965,558,614 $ 34,851,081 (1) Amounts include net realized gain from redemptions in-kind of $90,653,270, $624,934,809 and $177,053,814, respectively. 13 6 Investments in Real Estate Joint Ventures At March 31, 2008 and December 31, 2007, Belrose Realty Corporation (Belrose Realty) held investments in two real estate joint ventures (Real Estate Joint Ventures), Deerfield Property Trust (Deerfield) and Katahdin Property Trust, LLC (Katahdin). Belrose Realty held a majority economic interest of 81.6% and 80.5% in Deerfield and 69.3% and 69.4% in Katahdin as of March 31, 2008 and December 31, 2007, respectively. Deerfield owns industrial distribution properties and Katahdin owns multifamily properties. Combined and condensed financial data of the Real Estate Joint Ventures is presented below. March 31, 2008 D ecember 31, 2007 Assets: Investment in real estate $ 442,336,195 $ 443,657,436 Other assets 9,598,630 11,162,064 Total assets $ 451,934,825 $ 454,819,500 Liabilities and Shareholders Equity: Mortgage notes payable $ 242,399,818 $ 242,825,937 Other liabilities 6,656,225 7,576,845 Total liabilities $ 249,056,043 $ 250,402,782 Shareholders equity $ 202,878,782 $ 204,416,718 Total liabilities and shareholders equity $ 451,934,825 $ 454,819,500 (1) The fair value of the mortgage notes payable is approximately $249,400,000 and $250,500,000 as of March 31, 2008 and December 31, 2007, respectively. The mortgage notes payable generally cannot be prepaid or otherwise disposed of without incurring a substantial prepayment penalty unless the rental property financed by the mortgage notes payable is sold. Management generally has no current plans to prepay or otherwise dispose of the mortgage notes payable without the sale of the related rental property prior to the maturity date. The fair value of the mortgage notes is based on estimates using discounted cash flow analysis and current prevailing interest rates. Three Months Ended March 31, 2008 March 31, 2007 Revenues $ 10,344,689 $ 10,529,484 Expenses 8,541,723 8,243,818 Net investment income before realized and unrealized gain (loss) $ 1,802,966 $ 2,285,666 Realized loss - (50,771) Change in net unrealized appreciation (depreciation) (2,083,838) 2,071,604 Net investment income (loss) $ (280,872) $ 4,306,499 7 Interest Rate Swap Agreements Belrose Capital has entered into interest rate swap agreements with Merrill Lynch Capital Services, Inc. to fix the cost of a substantial portion of its borrowings under the Credit Facility and to mitigate in part the impact of interest rate changes on Belrose Capitals net asset value. Under such agreements, Belrose Capital has agreed to make periodic payments at fixed rates in exchange for floating-rate payments from the counterparty at a predetermined spread to one-month or three-month London Interbank Offered Rate (LIBOR). The notional or contractual amounts of these instruments may not necessarily represent the amounts potentially subject to risk. The measurement of the risks associated with these investments is 14 meaningful only when considered in conjunction with all related assets, liabilities and agreements. Interest rate swap agreements in place at March 31, 2008 and December 31, 2007 are listed below. Notional Initial Unrealized Appreciation Amount Optional Final (Depreciation) at Effective (000s Fixed Floating Termination Termination March 31, December 31, Date omitted) Rate Rate Date Date 2008 2007 10/03 $ 31,588 4.180% LIBOR + 0.30% 7/09 6/10 $ (579,170) $ 92,940 10/03 37,943 4.160% LIBOR + 0.30% 11/09 6/10 (875,766) 37,750 10/03 83,307 4.045% LIBOR + 0.30% - 6/10 (2,297,853) 74,371 6/04 40,000 4.875% 3 mo. LIBOR + 0.00% - 6/12 (2,774,593) (1,231,931) 1/08 128,116 4.865% LIBOR + 0.30% 3/08 6/10 (143,144) - $ (6,670,526) $ (1,026,870) (1) Interest rate swap agreement was purchased from the real estate investment affiliate of another investment fund advised by Boston Management. At such time, the fair value of the open interest rate swap agreement was $29,813. 8 Segment Information Belrose Capital pursues its investment objective primarily by investing indirectly in the Portfolio through Belvedere Company. The Portfolio is a diversified investment company that emphasizes investments in common stocks of domestic and foreign growth companies that are considered by its investment adviser to be high in quality and attractive in their long-term investment prospects. The Funds investment income includes the Funds pro rata share of Belvedere Companys net investment income. Separate from its investment in Belvedere Company, Belrose Capital invests in real estate investments primarily through its subsidiary, Belrose Realty. Belrose Realty invests directly and indirectly in Partnership Preference Units, Real Estate Joint Ventures (Note 6) and wholly owned real property (Wholly Owned Properties) through its subsidiaries, Bel Larimer, LLC and Bel Marlborough Campus, LLC. The Funds investment income from real estate investments primarily consists of rental income from Wholly Owned Properties, distribution income from Partnership Preference Units and net investment income from Real Estate Joint Ventures. Belrose Capital evaluates performance of the reportable segments based on the net increase (decrease) in net assets from operations of the respective segment, which includes net investment income (loss), net realized gain (loss) and the net change in unrealized appreciation (depreciation). The Funds Credit Facility borrowings and related interest expense are centrally managed by the Fund. A portion of the Credit Facility borrowings and related interest expense have been approximated and allocated to the real estate segment for presentation purposes herein. Credit Facility borrowings allocated to the real estate segment primarily represent estimated net amounts borrowed to purchase the Funds interest in real estate investments. The Funds interest rate swap agreement balances are presented as part of the real estate segment for presentation purposes herein. The accounting policies of the reportable segments are the same as those for Belrose Capital on a consolidated basis. No reportable segments have been aggregated. Reportable information by segment is as follows: Three Months Ended March 31, 2008 March 31, 2007 Investment income The Portfolio* $ 5,992,421 $ 6,371,325 Real Estate 7,292,191 6,739,265 Unallocated 30,617 62,048 Total investment income $ 13,315,229 $ 13,172,638 15 Three Months Ended March 31, 2008 March 31, 2007 Net increase (decrease) in net assets from operations The Portfolio* $ (160,230,039) $ 1,985,623 Real Estate (13,820,550) 4,340,797 Unallocated (2,101,993) (2,541,507) Net increase (decrease) in net assets from operations $ (176,152,582) $ 3,784,913 March 31, 2008 December 31, 2007 Net assets The Portfolio* $ 1,691,204,670 $ 1,899,396,571 Real Estate 26,963,270 41,123,512 Unallocated (124,482,023) (120,350,273) Net assets $ 1,593,685,917 $ 1,820,169,810 * Belrose Capital invests indirectly in the Portfolio through Belvedere Company. (1) Unallocated amounts pertain to the overall operation of Belrose Capital and do not pertain to either segment. Included in this amount are primarily distribution and servicing fees and unallocated Credit Facility interest expense as follows: Three Months Ended March 31, 2008 March 31, 2007 Distribution and servicing fees $ 788,140 $ 920,417 Credit Facility interest expense $ 1,258,192 $ 1,592,762 (2) Amounts include unallocated liabilities, net of unallocated assets. Unallocated liabilities primarily consist of outstanding unallocated Credit Facility borrowings. Such borrowings are used to finance ongoing operations of the Fund and are not allocable to reportable segments. As of March 31, 2008 and December 31, 2007, such borrowings totaled approximately $127,375,000 and $125,280,000, respectively. Unallocated assets represent direct cash and short-term investments held by the Fund, including the Funds investment in Cash Management. As of March 31, 2008 and December 31, 2007, such amounts totaled approximately $3,523,000 and $5,836,000, respectively. 16 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations (MD&A). The information in this report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended (the Act). Forward-looking statements typically are identified by use of terms such as may, will, should, might, expect, anticipate, estimate, and similar words, although some forward-looking statements are expressed differently. The actual results of Belrose Capital Fund LLC (the Fund) could differ materially from those contained in the forward-looking statements due to a number of factors. The Fund undertakes no obligation to update publicly any forward-looking statements, whether as a result of new information, future events, or otherwise, except as required by applicable law. Factors that could affect the Funds performance include a decline in the U.S. stock markets or in general economic conditions, adverse developments affecting the real estate industry, or fluctuations in interest rates . The following discussion should be read in conjunction with the Funds unaudited condensed consolidated financial statements and related notes in Item 1 above . MD&A for the Quarter Ended March 31, 2008 Compared to the Quarter Ended March 31, 2007 . Performance of the Fund. (1) The Funds investment objective is to achieve long-term, after-tax returns for shareholders. Eaton Vance Management (Eaton Vance) , as the Funds manager, measures the Funds success in achieving its objective based on the investment returns of the Fund, using the S&P 500 Index as the Funds primary performance benchmark. The S&P 500 Index is a broad-based, unmanaged index of common stocks commonly used as a measure of U.S. stock market performance. Eaton Vances primary focus in pursuing total return is on the Funds common stock portfolio, which consists of its indirect interest in Tax-Managed Growth Portfolio (the Portfolio). The Fund invests in the Portfolio through its interest in Belvedere Capital Fund Company LLC (Belvedere Company). The Funds performance will differ from that of the Portfolio primarily due to its investments outside the Portfolio. In measuring the performance of the Funds real estate investments, Eaton Vance considers whether, through current returns and changes in valuation, the real estate investments achieve returns that over the long-term exceed the cost of the borrowings incurred to acquire such investments and thereby add to Fund returns. The Fund has entered into interest rate swap agreements to fix the cost of a substantial portion of its borrowings under the Credit Facility (described under " Liquidity and Capital Resources " below) and to mitigate in part the impact of interest rate changes on the Funds net asset value. The Funds total return was -9.74 % for the quarter ended March 31, 2008
